        Case 1:19-cr-10080-NMG Document 2132 Filed 08/31/21 Page 1 of 11




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


     UNITED STATES OF AMERICA,                       )
                                                         Case No. 19cr10080-NMG-4
                                                    ))
          Plaintiff,                                 )
          v.                                             REQUEST FOR ORAL AGRUMENT
                                                    ))
                                                    )
     GAMAL ABDELAZIZ, et al,
     GAVIAL                                              FILED UNDER SEAL
                                                    )
                                                                                             Reply
                                                         Motion for Leave to File Under Seal Granted
                                                    )
          Defendants.                                    Granted on August
                                                         August 17, 2021    31, 2021

           REPLY IN SUPPORT OF MOTION TO INTERVENE AND QUASH
                        TRIAL SUBPOENA (REDACTED)

        Defendants’ Opposition proves that they intend to do what the Court has ruled they cannot:
        Defendants'

                        USC’s admissions policy and methods. Even if the Court had been inclined
make the trial be about USC's

to allow this irrelevant evidence at trial, defendants have chosen the wrong witness because there

is no link between Mr. Haden and defendants. Defendants'
                                             Defendants’ Opposition only proves this point.




        Mr. Haden respectfully asks this Court to quash the subpoena.

I.          HADEN’S TESTIMONY IS IRRELEVANT AND NOT EXCULPATORY
        MR. HADEN'S

        Mr. Haden was not involved in USC's
                                      USC’s admission process for defendants'
                                                                  defendants’ children, has no

firsthand knowledge of defendants’
                       defendants' misrepresentation, and knows nothing about their illicit

payments. Defendants do not contest these points. Instead, they argue that his testimony is

                                                                            donor’s applicants
relevant to purportedly: (1) show that he instructed USC personnel to route donor's

                                   (“Subco”) even if they were not USC-caliber athletes; (2)
through the athletics subcommittee ("Subco")

establish that he instructed his subordinates to follow-up with Mr. Singer; and (3) define the honest
         Case 1:19-cr-10080-NMG Document 2132 Filed 08/31/21 Page 2 of 11




services his subordinates owed USC. Id. at 1-2. The Court already ruled that these subjects are

off limits, finding that "this
                         “this trial is not going to be about the general admissions policy of the

                                     students.” August 8, 2021 Tr. at 6:11-13.
[USC] or the method it uses to admit students."

         But this type of evidence is exactly what defendants seek to elicit from Mr. Haden. This

is so despite the fact that Mr. Haden's
                                Haden’s testimony would have no connection to defendants. The

                                          USC’s admissions practices or prior admissions of
Court ruled that to allow any evidence of USC's

donors’ children, there must first be evidence showing defendants: (1) were "misinformed
donors'                                                                     “misinformed with

                          policy”; or (2) "knew
respect to the admissions policy";        “knew USC admitted a specific unqualified student whose

parent made a large donation to the school before that defendant entered into the alleged conspiracy

with Singer.”
     Singer." Id. at 6:14-19. Defendants proffer no such evidence, and do not even argue they

were aware of any action they attribute to Mr. Haden. The testimony therefore "has
                                                                              “has no bearing on

    defendants’ state of mind and, thus, is irrelevant . . . ."
the defendants'                                              .” Id. at 6:20-22.

         Defendants’ failure to establish any relevance to Mr. Haden's
         Defendants'                                           Haden’s innocuous actions is obvious

by looking at the dates they entered the conspiracy and their children applied to USC. Defendant

Wilson agreed to pay Mr. Singer a total of $220,000 to facilitate his son's
                                                                      son’s admission to USC in

2013. But it is undisputed that Mr. Haden was introduced to Mr. Singer for the first time two years

later in May 2015.                                                                                       Defendant

Wilson does not (because he cannot) articulate how anything coming out of Mr. Haden's
                                                                              Haden’s

subsequent meeting with Mr. Singer could show defendant Wilson had been misinformed earlier

                                                                          student.1 Defendant
      USC’s admissions policy or knew USC admitted a specific unqualified student.1
about USC's

Wilson’s counsel acknowledged the need to tie this type of evidence to defendant's
Wilson's                                                               defendant’s knowledge,



11 The special interest spreadsheets attached as Exhibits C and E to the Opposition are not proof of an existing
program within USC that defendants were using. It is Mr. Haden's
                                                             Haden’s understanding that defendants and their children
were not listed on any of these spreadsheets.


                                                          2
         Case 1:19-cr-10080-NMG Document 2132 Filed 08/31/21 Page 3 of 11




arguing that the probative value would be shown by Mr. Singer telling him, "I'm
                                                                           “I’m getting you into

                program,” which counsel claimed would be relevant "to
an existing USC program,"                                         “to the extent that [Singer]

has represented that."                       16:1-3.2 At the time of Mr. Singer’s
                that.” August 8, 2021 Tr. at 16:1-3.2                    Singer's interactions with

defendant Wilson about USC, Mr. Haden did not even know who Mr. Singer was. Indeed, instead

of Mr. Singer establishing his bona fides to defendant Wilson by promoting his affiliation with

Mr. Haden, it was the exact opposite.



                   Abdelaziz’s timeline is just as telling and fatal to any claim of relevancy. His
         Defendant Abdelaziz's

role in the conspiracy allegedly began in the summer of 2017, with his daughter's
                                                                       daughter’s admission

process occurring in the months and year thereafter. Mr. Haden was long gone by then, as his

tenure as USC athletic director ended in June 2016. Accordingly, defendant Abdelaziz has

subpoenaed the wrong witness to discuss any facts related to the time of his alleged conspiracy.

         Defendants proffer evidence that other students may have gone through an improper

admissions process, but defendants do not argue they were aware of that process prior to entering

the conspiracy.       Accordingly, the evidence is inadmissible.                Even if they had this simple

knowledge, it would not be enough. The evidence would have to show that defendants believed

          children’s admissions processes were proper because they acted in good faith reliance
their own children's

         applicants’ processes, which they also thought were proper. Defendants do nothing to
on other applicants'

contest this point from Mr. Haden's
                            Haden’s Motion. They also fail to discuss or distinguish United States

v. Sans, which held that "whether
                         “whether the [defendants] knew that other[s] . . . disobeyed the law was

                                                           .” 731 F.2d 1521, 1530 (11th Cir. 1984).
not relevant to whether [defendants] acted knowingly . . . ."



2
2 Counsel was coy about who Mr. Singer was speaking with, describing them only as "members
                                                                                       “members of the conspiracy”
                                                                                                        conspiracy"
    “supposed conspirators."
and "supposed  conspirators.” Aug. 18, 2021 Tr. at 15:25-16:3. To the extent Mr. Singer did not make these
representations to defendant Wilson, it is hard to even articulate how this evidence would be relevant to his defense.


                                                          3
       Case 1:19-cr-10080-NMG Document 2132 Filed 08/31/21 Page 4 of 11




       Defendants claim that Mr. Haden's
                                 Haden’s testimony would be exculpatory in defining the honest

services others owed to USC. This argument fails.                                               Mr.

Haden’s testimony would be inculpatory and not exculpatory. If called as a witness, Mr. Haden
Haden's

would testify truthfully

           •   It was not appropriate to fake credentials on USC applications, and he would not
                support a fake athlete;

           •   He made it clear to USC staff during numerous staff meetings that they were not to
                link donation to the admissions decisions;

           •   He informed parents there was no quid pro quo between donations and admissions;

           •   Coaches were supposed to recruit real players in order to win games, not sell
                spots;



       Defendants suggest they have evidence to the contrary. If so, those witnesses—and not

Mr. Haden—should testify for the defense.

                                                  “set the tone at the top"
       Defendants repeatedly claim that Mr. Haden "set                 top” with respect to

fundraising and admissions. As shown above, any tone Mr. Haden set would be inculpatory, given

that he told staff and parents not to link donations to admissions. But the fact is that Mr. Haden

        “set the tone"
did not "set     tone” or otherwise control USC's
                                            USC’s Office of Admission, which is the only

department responsible for admitting any student, including student-athletes.

       Subco consisted entirely of employees in the Office of Admission. Defendants'
                                                                         Defendants’ claim that

          “instructed USC personnel to weigh applicants'
Mr. Haden "instructed                        applicants’ fundraising potential as part of USC's
                                                                                          USC’s

Subco admissions process"
                 process” makes no sense because no employees reporting to Mr. Haden had any

power to admit student athletes. No one in the Athletic Department was a member of Subco.

                                            “communicated to members of the Subco”
       Defendants also claim that Mr. Haden "communicated                   Subco" to

“engage in fundraising . . . without regard to applicants'
"engage                                        applicants’ actual athletic talent."
                                                                           talent.” This presumably


                                                 4
       Case 1:19-cr-10080-NMG Document 2132 Filed 08/31/21 Page 5 of 11




refers to Donna Heinel, who was not a member of Subco. To the extent Mr. Haden ever

communicated with the Office of Admission about applicants, it was not with respect to Subco.

Mr. Haden did not attend Subco meetings.

III.   THE SUBPOENA UNDULY BURDENS MR. HADEN




                                             5
       Case 1:19-cr-10080-NMG Document 2132 Filed 08/31/21 Page 6 of 11




                                          Conclusion

       As his testimony is irrelevant and the subpoena is burdensome, Mr. Haden respectfully

asks this Court to: (a) allow him to intervene and (b) quash defendants'
                                                             defendants’ subpoena.


               31, 2021
 Dated: August 30,                                  Respectfully submitted,


                                                    /s/ William J. Lovett
                                                    William J. Lovett (BBO No. 643525)
                                                    Lovett O'Brien
                                                            O’Brien LLP
                                                    One Beacon Street
                                                    Suite 1320
                                                    Boston, MA 02108

                                                    /s/ Brandon D. Fox
                                                    Brandon D. Fox (Admitted Pro Hac Vice)
                                                                                     Vice)
                                                    Jenner & Block LLP
                                                    633 West 5th Street
                                                    Suite 3600
                                                    Los Angeles, CA 90071




                                                6
       Case 1:19-cr-10080-NMG Document 2132 Filed 08/31/21 Page 7 of 11




                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the CM/ECF system will be sent
electronically to the registered participants as identified on the NEF and paper copies will be sent
to those indicated as non-registered participants on August 30,31, 2021.


                                                     /s/ Brandon D. Fox




                                                 7
Case 1:19-cr-10080-NMG Document 2132 Filed 08/31/21 Page 8 of 11




                Exhibit A
   Case 1:19-cr-10080-NMG Document 2132 Filed 08/31/21 Page 9 of 11




                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA,                )
                                         • Case No. 19cr10080-NMG-4
                                         ))
       Plaintiff,                        )
       v.                                • REQUEST FOR ORAL ARGUMENT
                                         ))
                                         )
GAMAL ABDELAZIZ, et al,
GAVIAL                                   •   FILED UNDER SEAL
                                         )
                                         •   Motion for Leave to File Under Seal Reply
                                                                                 Granted
                                         )
       Defendants.                       )   Granted on August
                                             August 17, 2021    31, 2021




   I
   I




   I



                                     1
Case 1:19-cr-10080-NMG Document 2132 Filed 08/31/21 Page 10 of 11




I




I




                                2
Case 1:19-cr-10080-NMG Document 2132 Filed 08/31/21 Page 11 of 11




                               3
